UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:October 31, 2013 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: · EuroPac International Value Fund - Class A (EPIVX) · EuroPac International Value Fund - Class I (EPVIX) · EuroPac International Bond Fund - Class A (EPIBX) · EuroPac International Bond Fund - Class I (EPBIX) · EuroPac Hard Asset Fund - Class A (EPHAX) · EuroPac Hard Asset Fund - Class I (EPHIX) · EuroPac Gold Fund - Class A (EPGFX) · EP China Fund - Class A (EPHCX) · EP Asia Small Companies Fund - Class A (EPASX) · EP Asia Small Companies Fund - Class I (EPEIX) · EP Latin America Fund - Class A (EPLAX) · EP Latin America Fund - Class I (EPWIX) · EP Strategic US Equity Fund - Class A (EPUSX) ANNUAL REPORT October 31, 2013 · EuroPac International Value Fund - Class A (EPIVX) · EuroPac International Value Fund - Class I (EPVIX) · EuroPac International Bond Fund - Class A (EPIBX) · EuroPac International Bond Fund - Class I (EPBIX) · EuroPac Hard Asset Fund - Class A (EPHAX) · EuroPac Hard Asset Fund - Class I (EPHIX) · EuroPac Gold Fund - Class A (EPGFX) · EP China Fund - Class A (EPHCX) · EP Asia Small Companies Fund - Class A (EPASX) · EP Asia Small Companies Fund - Class I (EPEIX) · EP Latin America Fund - Class A (EPLAX) · EP Latin America Fund - Class I (EPWIX) · EP Strategic US Equity Fund - Class A (EPUSX) Each a series of the Investment Managers Series Trust Table of Contents Letter to Shareholders 1 Fund Performance 9 Schedules of Investments 17 Statements of Assets and Liabilities 51 Statements of Operations 53 Statements of Changes in Net Assets 55 Financial Highlights 63 Notes to Financial Statements 76 Report of Independent Registered Public Accounting Firm 92 Supplemental Information 93 Expense Example This report and the financial statements contained herein are provided for the general information of the shareholders of the Euro Pacific Funds.This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. www.europacificfunds.com Dear Shareholder, We are pleased to present the Annual Report for the EuroPac International Value Fund, EuroPac International Bond Fund, EuroPac Hard Asset Fund, EP China Fund, EP Asia Small Companies Fund, EP Latin America Fund, EP Strategic US Equity Fund and EuroPac Gold Fund (collectively referred to as “Funds”) with respect to the period November 1, 2012 through October 31, 2013. Market Overview Fiscal year 2013 was a favorable year for US and developed market equities, while bonds, commodities, emerging markets and foreign currencies performed poorly.Gold had a particularly poor performance in 2013. Figure 1. Asset Class Performance from November 1, 2013 through October 31, 2013 Source: Bloomberg, 2013 Performance of the markets in 2013 can mostly be tied back to views of an improving US economy and the resulting need for the Federal Reserve to tighten monetary policy. Following the large equity market correction in September of 2011 and the anemic global growth the following year, the world’s central banks set off on a campaign of unprecedented monetary stimulus in the third and fourth quarters of 2012. The Federal Reserve, European Central Bank, Bank of Japan and Bank of England all expanded their balance sheets. In addition, several other central banks around the world reduced short-term interest rates to near all-time lows. This 1 stimulus pushed liquidity into the markets, helping to reduce volatility in risk assets and improve investor sentiment - interest rates also fell near all-time lows in May of 2013.This downward pressure on interest rates caused growth in developed markets to improve in credit sensitive sectors of the economy. Broad based growth appeared to be improving, triggering a large rotation out of bonds and other safe haven assets, such as precious metals, into more risky products like economically sensitive equities. Investor sentiment has dramatically improved, and now many believe that the improvement in global growth can continue despite the Federal Reserve’s intention to begin tightening monetary policy, which arguably would cause long-term interest rates to rise once again. However the improvement in growth, in our opinion, is a product of the easy monetary policy its downward pressure on interest rates in the first place. We believe that economic growth is at risk if monetary policy now begins to tighten, as rising interest rates could choke off the recovery we’ve seen in credit sensitive sectors of the economy. While the euphoric rotation from international equities, bonds and commodities, into US stocks has negatively impacted the performance of several of our Funds, we believe this effect will reverse once investors see that the improvement in growth in 2013 was being driven by easy monetary policy. Valuations in our focus markets are looking more attractive than ever versus the S&P 500. The S&P 500 is now trading at 15.3x forward twelve-month expected earnings per share which is in-line with its previous valuation peak in May of 2007, while the MSCI All Country Index Ex-US is trading at 12.9x forward twelve-month expected earnings per share (9.7% below its previous valuation peak of October 2007) and the MSCI Emerging Markets Index is trading at only 10.4x forward twelve-month expected earnings per share (30% below its previous valuation peak of October 2007) (Source: Bloomberg, 2013). Given these characteristics, we believe the outlook for Euro Pacific Funds in 2014 is attractive. EuroPac International Value Fund The EuroPac International Value Fund attempts to generate income and capital appreciation over a long-term investment horizon by selectively choosing undervalued foreign companies, primarily located within Europe and the Pacific Rim, and with minimal exposure to the US Dollar. The EuroPac International Value Fund uses a top-down allocation approach to select what it views as the most fundamentally sound countries to invest and a bottom-up approach to select high-quality, undervalued companies. Because of the Advisor’s approach of buying in countries it views as having the best fundamentals, the Fund will typically be underweight the United Kingdom and Western Europe. The strategy seeks to diversify currency risk and takes a long-term investment view with low portfolio turnover. In fiscal year 2013, the International Value Fund returned 2.14% without the maximum sales load and -2.42% including the maximum sales load, which compares unfavorably to the Morgan Stanley Capital International All Country World Index (MSCI ACWI) excluding US return of 20.76%. During the period, the negative performance of the fund was driven by its overweight allocation to precious metals and other commodities, and underweight allocation to financials. This negative impact of sector allocation was somewhat offset by superior security selection. We 2 believe the underperformance will unwind in 2014 when global growth slows and investors see that easy monetary policy will remain much longer than expected, which should be positive for performance of precious metals versus financials. EuroPac International Bond Fund The EuroPac International Bond Fund attempts to preserve capital and provide income over a long-term investment horizon by selectively choosing foreign bonds of issuers in Europe and the Pacific Rim with exposure to a balanced basket of currencies that the fund believes have the greatest potential for long-term appreciation versus the US Dollar. The EuroPac International Bond Fund uses a top-down allocation approach to select what it views as the most fundamentally sound countries and currencies to invest and a bottom-up approach to select undervalued government and corporate bonds. In fiscal year 2013, the International Bond Fund returned -1.53% without the maximum sales load and -5.97% including the maximum sales load, which compared favorably to the Citigroup Non-USD World Government Bond Index (WGBI) at -3.75%. The Fund finished favorably versus its benchmark due to its relatively low interest rate risk and enhanced yield from effective security selection. While many analysts have been recommending investors avoid bonds due to the expectation for rising rates, we believe the International Bond Fund is well positioned with relatively low interest rate risk and an attractive yield. In 2013, the fund was mostly impacted by a decline in foreign currencies, yet we expect these declines to reverse over the long-run and remain committed to investing in the countries we view as having the best fundamentals versus their peers. EuroPac Hard Asset Fund The EuroPac Hard Asset Fund attempts to provide capital appreciation and protection against inflation over a long-term investment horizon by selectively investing in hard asset securities and currencies that the team believes have the greatest potential for appreciation versus the US Dollar. As a secondary objective, the fund seeks to generate a stream of income from dividends and interest. The EuroPac Hard Asset Fund uses a top-down approach to select allocations to various hard assets it views as having the best potential for protection against inflation and long-term appreciation versus the Dollar. These hard assets include gold and silver, gold and silver miners, energy, agriculture and industrial metals and miners in foreign currencies. In fiscal year 2013, the EuroPac Hard Asset Fund returned -16.55% without the maximum sales load and -20.32% including the maximum sales load, which compared unfavorably to the Standard & Poor’s Global Natural Resources Sector Index’s 1.95%. During the period, the fund was negatively impacted by its overweight allocation to precious metals, which significantly underperformed other commodities. We believe that the bull market in precious metals is not over, and that it has only temporarily been impacted by improving sentiment for global growth 3 on the part of investors. We expect the performance of this fund to improve in 2014 as investors become more constructive on the precious metals sector. EP Strategic US Equity Fund The EP Strategic US Equity Fund aims to provide capital appreciation and income over a long-term investment horizon by primarily investing in US-domiciled companies that the fund managers believe may benefit from increasing international sales in overseas markets. The fund has a value oriented focus and strives to find companies with defensible business models, solid balance sheets, stable and growing free cash flow, and that return excess cash to shareholders. Identifying high quality management teams is a top priority. In fiscal year 2013, the EP Strategic US Equity Fund returned 6.53% without the maximum sales load and 1.72% including the maximum sales load. This performance compared unfavorably to the S&P 500 Index (SPX) at 27.18%. The fund underperformed versus its benchmark primarily due to an underweight position in financials and an overweight position in precious metals. Looking forward, we believe the rationale for our allocations remains intact and these performance detractors will reverse in 2014. We expect the performance of this fund to improve in 2014 as investors become more constructive on precious metals. EP China Fund The EP China Fund uses a value oriented strategy with a long term focus on financially sound, stable but growing, dividend paying Chinese companies. The Fund believes that China will continue to grow faster over the long term than many developed countries due to the emerging middle class, strong consumer balance sheets, a fiscally conservative government and ongoing market deregulation. Seeking to benefit from these trends, the Fund is focused exclusively on finding those companies best positioned to benefit from the underlying fundamental strength in China. In the Advisor’s quest to generate attractive returns and limit downside risk for shareholders, the Advisor balances the strong growth outlook for many Chinese companies with valuation and the company’s ability and willingness to pay dividends. In fiscal year 2013, the EP China Fund returned 21.01% without the maximum sales load and 15.61% including the maximum sales load versus the Morgan Stanley Capital International China Index’s 9.28%. The Fund outperformed its benchmark due to sector allocation and security selection. The Fund continues to be overweight the consumer, healthcare and technology sectors while being underweight property, banks, materials and energy. We expect economic growth to continue to slow in 2014 as the Chinese economy rebalances away from government spending towards a more consumer based economy. Investors will weigh the slowdown against attractive valuations and an ambitious reform package that was recently introduced by the new Chinese government. We believe the equity market will respond positively to the implementation of the reform package, but the weaker economic growth will 4 create volatility throughout the year. However, our overall view is that the equity market will be stronger in 2014 given attractive valuations and our positive view of the reform package. EP Asia Small Companies Fund The EP Asia Small Companies Fund seeks to invest at least 80% of its net assets in equity securities of small capitalization companies located in the Asian countries of China, Hong Kong, India, Indonesia, Malaysia, Philippines, Singapore, South Korea, Taiwan, Thailand and Vietnam. The Sub-advisor defines small companies as those companies with market capitalizations, at the time of investment, of below $3 billion. The Sub-advisor will focus the Fund’s investments on what the Sub-advisor believes are financially sound, stable but growing, and dividend paying small cap companies. The Sub-advisor uses an active management investment approach to researching, identifying and selecting portfolio companies. The research process is driven by bottom-up fundamental analysis that aims to identify growing but stable companies trading at attractive valuations relative to anticipated growth in revenue and earnings. Prior to making an investment, the Sub-advisor considers factors including, but not limited to, financial statement analysis; quality of management; insider ownership; perceived soundness of the business strategies; ability to sustain a competitive advantage; liquidity; and valuation relative to expected growth. In fiscal year 2013, the EP Asia Small Companies Fund returned 16.92% without the maximum sales load and 11.69% including the maximum sales load versus the Morgan Stanley Capital International All Country Asia Ex-Japan Small Cap Index’s 14.67%. The performance of the EP Asia Small Company Fund should be looked at pre-Ben Bernanke taper speech (late May 2013) and post-Ben Bernanke taper speech. Early in the year, the South East Asian economies were strong outperformers with many of the indexes hitting all-time highs. As investors focused on a tighter global liquidity environment, those countries that rely on looser money (Indonesia, Thailand and India) were sold off aggressively throughout the summer. Most emerging markets suffered as the US dollar rallied and investors looked at back to the 90’s when the Asian Financial Crisis ravaged many of the smaller economies in Asia. The environment now is very different from 1996/97. However, governments have been too slow and ineffective to react to the change in US monetary policy. We recognized this change and rebalanced the Fund toward more developed Asia – South Korea, Taiwan, Hong Kong and China. However, we expect the volatility created by the change in US monetary policy to create many attractive investment opportunities in Indonesia and Thailand, which we expect to take advantage of in 2014. EP Latin America Fund The EP Latin America Fund seeks to achieve its investment objective by investing at least 80% of its net assets, which include borrowings for investment purposes, in equity securities of Latin American companies of any market capitalization. The Fund considers Latin America to include Mexico, Central America and South America. In selecting the Fund's investments, the Fund's sub-advisor uses bottom-up fundamental analysis that aims to identify growing but stable companies trading at attractive valuations relative to anticipated growth in revenue and earnings. 5 Prior to making an investment, the sub-advisor considers factors including, but not limited to: financial statement analysis; quality of management; insider ownership; perceived soundness of the business strategies; ability to sustain a competitive advantage; liquidity; and valuation relative to expected growth. In fiscal year 2013, the EP Latin America Fund returned 7.65% without the maximum sales load and 2.78% including the maximum sales load versus the Morgan Stanley Capital International Emerging Market Latin America Index’s -5.31%. The fund significantly outperformed the MSCI Latin America Index due to both country and security selection. During this period, the fund was overweight Mexican and Colombian equities and underweight Brazilian equities. While growth rates in Mexico have been below expectations in 2013, we anticipate a meaningful recovery in 2014. We expect the government to continue implementing its aggressive reform schedule which we consider a historical precedent. The Brazilian markets also faced challenges in 2013, including disappointing growth, high inflation, and a widening current account deficit. We expect these challenges to continue into 2014. Irrespective of our country outlook we remain focused on investing in high free cash flow businesses that demonstrate improving fundamentals. We maintain several overweight selections in Brazil, despite our negative country view. EuroPac Gold Fund The Fund seeks to achieve its objective by investing at least 80% of its net assets in the securities of gold companies located in Europe and the Pacific Rim. The Fund’s sub-advisor defines securities of gold companies as equity securities of companies that derive at least 50% of gross revenue or profit from mining, processing, or dealing and investing in gold, as well as companies whose primary business is exploring for gold. The Fund will concentrate its investments in companies engaged in the gold sector. The Fund will invest in large-, mid-, and small capitalization companies that are considered by the Fund’s sub-advisor to be attractively valued, as well as companies that provide services to the gold and precious metals industries such as drilling companies. During the period July 19, 2013 through October 31, 2013, the EuroPac Gold Fund returned -4.50% without the maximum sales load and -8.79% including the maximum sales load versus the Philadelphia Gold & Silver Index’s 0.65%. The Fund has underperformed its benchmark over a relatively short period of time, and we expect the returns to improve after more time has passed and value emerges from the Fund’s security selection process. Summary Looking back on the year, investor caution turned to euphoria due the positive effects of unprecedented monetary stimulus on credit sensitive sectors of developed market economies. Now, investors believe that monetary policy can tighten while global growth can continue. We do not believe this is the case, and feel that while the transition in sentiment will cause volatility, 6 investors will increasingly cut back expectations for tighter monetary policy over the course of 2014. This should, in our opinion be positive for precious metals and other select commodities, while negative for many developed market economies that the Euro Pacific Funds remain underweight. While markets will go through short-term shifts in sentiment, we continue to believe that it is becoming increasingly clear for investors that overweight exposure to countries that run trade deficits, budget deficits and high levels of debt, is not optimal. In our opinion, this trend will continue to impact investor analysis and selectivity at the country and currency allocation level. We are pleased with the strategies within the Euro Pacific Funds, as we believe they are positioned to benefit from the continued emergence of this trend.We would like to extend our sincere thanks for investing with Euro Pacific Funds. We welcome your questions and comments, and look forward to serving your investment needs in the years ahead. Sincerely, Jim Nelson, CFA Managing Member, Portfolio Manager Euro Pacific Asset Management, LLC Foreign investments present additional risk due to currency fluctuations, which means the value of securities can change significantly when foreign currencies strengthen or weaken relative to the U.S. dollar, economic and political factors, government regulations, differences in accounting standards and other factors. Investments in emerging markets involve even greater risks. The Funds will be more susceptible to the economic, market, political, regulatory, local risks and potential natural disasters of the European and Pacific Rim regions than a fund that is more geographically diversified. Small, and mid cap stocks are subject to substantial risks such as market, business, size volatility, management experience, product diversification, financial resource, competitive strength, liquidity, and potential to fall out of favor that may cause their prices to fluctuate over time, sometimes rapidly and unpredictably. The prices of fixed income securities respond to economic developments, particularly interest rate changes, as well as to perceptions about the creditworthiness of individual issuers, including governments. Generally, fixed income securities decrease in value if interest rates rise and increase in value if interest rates fall, with lower rated securities more volatile than higher rated securities. The Funds may be susceptible to government regulation, impacting hard asset sectors (such as the precious metals, natural resources, and real estate sectors). Precious metals and natural resources securities are at times volatile and there may be sharp fluctuations in prices, even 7 during periods of rising prices. To the extent the Funds use futures, swaps, and other derivatives, it is exposed to additional volatility and potential losses resulting from leverage. The use of derivatives involves risks different from, and possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid, and difficult to value. The Funds may be subject to greater risks than a fund whose portfolio has exposure to a broader range of sectors. 8 EuroPac International Value Fund FUND PERFORMANCE at October 31, 2013 (Unaudited) This graph compares a hypothetical $10,000 investment in the Fund’s Class A shares (assumes the maximum sales load charged by the Fund), made at its inception, with a similar investment in the MSCI AC World Ex USA Value Index and MSCI World Ex USA Value Index.Effective July 16, 2013, the Fund’s performance benchmark changed to the MSCI AC World Ex USA Value Index.The MSCI AC World EX USA Value Index is a better performance benchmark for comparison to the Fund because it includes the performance of both developed and emerging markets excluding the U.S. based companies while MSCI World EX USA Value Index only measures the equity market performance of developed markets, excluding the United States.Results include the reinvestment of all dividends and capital gains. The MSCI AC World Ex USA Value Index provides a broad measure of stock performance throughout the world, with the exception of U.S. based companies.The MSCI World Ex USA Value Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets, excluding the United States.These indices do not reflect expenses, fees or sales charge, which would lower performance.The indices are unmanaged, not available for investment. Average Annual Total Returns as of October 31, 2013 1 Year 3 Years Since Inception* Before deducting maximum sales charge Class A¹ 2.14% 4.98% 2.65% Class I² 2.38% 5.75% 2.90% After deducting maximum sales charge Class A¹ -2.42% 0.08% 1.34% MSCI AC World Ex USA Value Index 20.76% 5.94% 5.65% MSCI World Ex USA Value Index 26.12% 7.96% 6.94% * Class A shares commenced operations on 4/7/10 and Class I shares commenced operations on 7/16/13. 1 Maximum sales charge for Class A shares is 4.50%.No deferred sales charge will be imposed on any purchases. 2 The performance figures for Class I shares include the performance of the Class A shares for the periods prior to the inception date of Class I shares.Class A shares impose higher expenses than that of Class I shares.Class I shares do not have any initial or deferred sales charge. The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current Performance may be lower or higher than the performance information quoted.The most recent month end performance may be obtained by calling (888) 558-5851 or visiting www.europacificfunds.com. Gross and net expense ratios for Class A shares are 1.98% and 1.75% respectively, and for Class I shares are 1.73% and 1.50% respectively, which are the amounts stated in the current prospectus as of the date of this report.The Fund’s Advisor has contractually agreed to waive its fees and/or absorb expenses.In the absence of such waivers, the Fund’s returns would have been lower. The contractual fee waivers for Class A shares and Class I shares are in effect through March 1, 2014 and March 1, 2015 respectively. Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns.Shares redeemed within 30 days of purchase will be charged 2.00% redemption fee. 9 EuroPac International Bond Fund FUND PERFORMANCE at October 31, 2013 (Unaudited) This graph compares a hypothetical $10,000 investment in the Fund’s Class A shares, (assumes the maximum sales load charged by the fund), made at its inception, with a similar investment in the JP Morgan GBI Global ex-US FX NY Index Unhedged in USD and the Citigroup Non USD World Government Bond Index.Effective July 16, 2013, the Fund’s performance benchmark is the JP Morgan GBI Global ex-US FX NY Index Unhedged in USD.This index is considered an appropriate broad-based securities market index.Results include the reinvestment of all dividends and capital gains. The JP Morgan GBI Global ex-US FX NY Index Unhedged in USD is an unmanaged index market representative of the total return performance in U.S. dollars on an unhedged basis of major non-U.S. bond markets.The Citigroup Non USD World Government Bond Index is an index of fixed rate government bonds with a maturity of one year or longer and amounts outstanding of at least U.S. $25 million.These indices do not reflect expenses, fees or sales charge, which would lower performance.The indices are unmanaged, not available for investment. Average Annual Total Returns as of October 31, 2013 1 Year 2 Years Since Inception* Before deducting maximum sales charge Class A¹ -1.53% -0.23% 2.05% Class I² -1.37% 0.44% 2.28% After deducting maximum sales charge Class A¹ -5.97% -2.06% 0.48% JP Morgan GBI Global ex-US FX NY Index Unhedged in USD -4.42% -1.42% 1.21% Citigroup Non USD World Government Bond Index -3.75% -1.14% 1.31% * Class A shares commenced operations on 11/15/10 and Class I shares commenced operations on 7/16/13. 1 Maximum sales charge for Class A shares is 4.50%.No deferred sales charge will be imposed on any purchases. 2 The performance figures for Class I shares include the performance of the Class A shares for the periods prior to the inception date of Class I shares.Class A shares impose higher expenses than that of Class I shares.Class I shares do not have any initial or deferred sales charge. The performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current Performance may be lower or higher than the performance information quoted.The most recent month end performance may be obtained by calling (888) 558-5851 or visiting www.europacificfunds.com. Gross and net expense ratios for Class A shares are 1.43% and 1.15% respectively, and for Class I shares are 1.18% and 0.90% respectively, which are the amounts stated in the current prospectus as of the date of this report.The Fund’s Advisor has contractually agreed to waive its fees and/or absorb expenses.In the absence of such waivers, the Fund’s returns would have been lower.The contractual fee waivers for Class A shares and Class I shares are in effect through March 1, 2014 and March 1, 2015 respectively. Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns.Shares redeemed within 30 days of purchase will be charged 2.00% redemption fee. 10 EuroPac Hard Asset Fund FUND PERFORMANCE at October 31, 2013 (Unaudited) This graph compares a hypothetical $10,000 investment in the Fund’s Class A shares (assumes the maximum sales load charged by the Fund), made at its inception, with a similar investment in the S&P Global Natural Resources Sector Index.Results include the reinvestment of all dividends and capital gains. The S&P Global Natural Resources Sector Index includes 90 of the largest publicly-traded companies in natural resources and commodities businesses that meet specific investability requirements, offering investors diversified, liquid and investable equity exposure across 3 primary commodity-related sectors: Agribusiness, Energy, and Metals & Mining.This index does not reflect expenses, fees or sales charge, which would lower performance.The index is unmanaged, not available for investment. Average Annual Total Returns as of October 31, 2013 1 Year Since Inception* Before deducting maximum sales charge Class A¹ -16.55% -8.11% Class I² -16.30% -7.86% After deducting maximum sales charge Class A¹ -20.32% -9.90% S&P Global Natural Resources Sector Index 1.95% -5.08% * Class A shares commenced operations on 6/30/11 and Class I shares commenced operations on 7/16/13. 1 Maximum sales charge for Class A shares is 4.50%.No deferred sales charge will be imposed on any purchases. 2 The performance figures for Class I shares include the performance of the Class A shares for the periods prior to the inception date of Class I shares.Class A shares impose higher expenses than that of Class I shares.Class I shares do not have any initial or deferred sales charge. The performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current Performance may be lower or higher than the performance information quoted.The most recent month end performance may be obtained by calling (888) 558-5851 or visiting www.europacificfunds.com. Gross and net expense ratios for Class A shares are 2.53% and 1.82% respectively, and for Class I shares are 2.28% and 1.57% respectively, which are the amounts stated in the current prospectus as of the date of this report.The Fund’s Advisor has contractually agreed to waive its fees and/or absorb expenses.In the absence of such waivers, the Fund’s returns would have been lower.The contractual fee waivers for Class A shares and Class I shares are in effect through March 1, 2014 and March 1, 2015 respectively. Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns.Shares redeemed within 30 days of purchase will be charged 2.00% redemption fee. 11 EuroPac Gold Fund FUND PERFORMANCE at October 31, 2013 (Unaudited) This graph compares a hypothetical $10,000 investment in the Fund’s Class A shares (assumes the maximum sales load charged by the Fund), made at its inception, with a similar investment in the Philadelphia Gold & Silver Index.Results include the reinvestment of all dividends and capital gains. The Philadelphia Gold & Silver Index is designed to track the performance of a set of companies involved in the gold or silver mining industry.This index does not reflect expenses, fees or sales charge, which would lower performance.The index is unmanaged, not available for investment. Total Returns as of October 31, 2013 1 Month Since Inception* (7/19/13) Before deducting maximum sales charge Class A¹ -2.45% -4.50% After deducting maximum sales charge Class A¹ -6.83% -8.79% Philadelphia Gold & Silver Index 1.92% 0.65% * Cumulative 1 Maximum sales charge for Class A shares is 4.50%.No deferred sales charge will be imposed on any purchases. The performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current Performance may be lower or higher than the performance information quoted.The most recent month end performance may be obtained by calling (888) 558-5851 or visiting www.europacificfunds.com. Gross and net expense ratios for Class A shares are 1.99% and 1.52% respectively, which are the amounts stated in the current prospectus as of the date of this report.The Fund’s Advisor has contractually agreed to waive its fees and/or absorb expenses.In the absence of such waivers, the Fund’s returns would have been lower.The contractual fee waivers are in effect through March 1, 2015. Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns.Shares redeemed within 30 days of purchase will be charged 2.00% redemption fee. 12 EP China Fund FUND PERFORMANCE at October 31, 2013 (Unaudited) This graph compares a hypothetical $10,000 investment in the Fund’s Class A shares (assumes the maximum sales load charged by the Fund), made at its inception, with a similar investment in the Morgan Stanley Capital International (MSCI) China Index.Results include the reinvestment of all dividends and capital gains. The MSCI China Index is constructed according to the MSCI Global Investable Market Index (GIMI) family.The MSCI China Index is part of the MSCI Emerging Markets Index.This index does not reflect expenses, fees or sales charge, which would lower performance.The index is unmanaged, not available for investment. Average Annual Total Returns as of October 31, 2013 1 Year 3 Years Since Inception (7/31/09) Before deducting maximum sales charge Class A¹ 21.01% -4.26% 7.47% After deducting maximum sales charge Class A¹ 15.61% -2.95% 6.31% MSCI China Index 9.28% -0.22% 3.19% 1 Maximum sales charge for Class A shares is 4.50%.No deferred sales charge will be imposed on any purchases. The performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current Performance may be lower or higher than the performance information quoted.The most recent month end performance may be obtained by calling (888) 558-5851 or visiting www.europacificfunds.com. Gross and net expense ratios for Class A shares are 2.26% and 1.75% respectively, which are the amounts stated in the current prospectus as of the date of this report.The Fund’s Advisor has contractually agreed to waive its fees and/or absorb expenses.In the absence of such waivers, the Fund’s returns would have been lower.The contractual fee waivers are in effect through March 1, 2014. Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns.Shares redeemed within 30 days of purchase will be charged 2.00% redemption fee. 13 EP Asia Small Companies Fund FUND PERFORMANCE at October 31, 2013 (Unaudited) This graph compares a hypothetical $10,000 investment in the Fund’s Class A shares (assumes the maximum sales load charged by the Fund), made at its inception, with a similar investment in the MSCI All Country Asia Ex-Japan Small Cap Index.Results include the reinvestment of all dividends and capital gains. The MSCI All Country Asia Ex-Japan Small Cap Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of Asia, excluding Japan.The Index consists of the following 10 developed and emerging market country indices: China, Hong Kong, India, Indonesia, Korea, Malaysia, Philippines, Singapore, Taiwan, and Thailand.This index does not reflect expenses, fees or sales charge, which would lower performance.The index is unmanaged, not available for investment. Average Annual Total Returns as of October 31, 2013 1 Year 2 Years Since Inception* Before deducting maximum sales charge Class A¹ 16.92% 22.53% 8.05% Class I² 17.31% 22.88% 8.36% After deducting maximum sales charge Class A¹ 11.69% 19.76% 6.37% MSCI All Country Asia Ex-Japan Small Cap Index 14.67% 9.03% 0.43% * Class A shares commenced operations on 11/30/10 and Class I shares commenced operations on 7/16/13. 1 Maximum sales charge for Class A shares is 4.50%.No deferred sales charge will be imposed on any purchases. 2 The performance figures for Class I shares include the performance of the Class A shares for the periods prior to the inception date of Class I shares.Class A shares impose higher expenses than that of Class I shares.Class I shares do not have any initial or deferred sales charge. The performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current Performance may be lower or higher than the performance information quoted.The most recent month end performance may be obtained by calling (888) 558-5851 or visiting www.europacificfunds.com. Gross and net expense ratios for Class A shares are 2.62% and 1.75% respectively, and for Class I shares are 2.37% and 1.50% respectively, which are the amounts stated in the current prospectus as of the date of this report.The Fund’s Advisor has contractually agreed to waive its fees and/or absorb expenses.In the absence of such waivers, the Fund’s returns would have been lower.The contractual fee waivers for Class A shares and Class I shares are in effect through March 1, 2014 and March 1, 2015 respectively. Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns.Shares redeemed within 30 days of purchase will be charged 2.00% redemption fee. 14 EP Latin America Fund FUND PERFORMANCE at October 31, 2013 (Unaudited) This graph compares a hypothetical $10,000 investment in the Fund’s Class A Shares (assumes the maximum sales load charged by the Fund), made at its inception, with a similar investment in the MSCI EM Latin America Index.Results include the reinvestment of all dividends and capital gains. The MSCI EM Latin America Index is free float-adjusted market Index that is designed to measure the equity market performance emerging markets in Latin America.This index does not reflect expenses, fees or sales charge, which would lower performance.The index is unmanaged, not available for investment. Average Annual Total Returns as of October 31, 2013 1 Year Since Inception* Before deducting maximum sales charge Class A¹ 7.65% 4.43% Class I² 7.84% 4.65% After deducting maximum sales charge Class A¹ 2.78% 2.05% MSCI EM Latin America Index -5.31% - 4.05% * Class A shares commenced operations on 11/1/11 and Class I shares commenced operations on 7/16/13. 1 Maximum sales charge for Class A shares is 4.50%.No deferred sales charge will be imposed on any purchases. 2 The performance figures for Class I shares include the performance of the Class A shares for the periods prior to the inception date of Class I shares.Class A shares impose higher expenses than that of Class I shares.Class I shares do not have any initial or deferred sales charge. The performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current Performance may be lower or higher than the performance information quoted.The most recent month end performance may be obtained by calling (888) 558-5851 or visiting www.europacificfunds.com. Gross and net expense ratios for Class A shares are 3.91% and 1.75% respectively, and for Class I shares are 3.66% and 1.50% respectively, which are the amounts stated in the current prospectus as of the date of this report.The Fund’s Advisor has contractually agreed to waive its fees and/or absorb expenses.In the absence of such waivers, the Fund’s returns would have been lower.The contractual fee waivers for Class A shares and Class I shares are in effect through March 1, 2014 and March 1, 2015 respectively. Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns.Shares redeemed within 30 days of purchase will be charged 2.00% redemption fee. 15 EP Strategic US Equity Fund FUND PERFORMANCE at October 31, 2013 (Unaudited) This graph compares a hypothetical $10,000 investment in the Fund’s Class A shares (assumes the maximum sales load charged by the Fund), made at its inception, with a similar investment in the S&P 500® Index.Results include the reinvestment of all dividends and capital gains. The S&P 500® Index is a market weighted index composed of 500 large capitalization companies.This index does not reflect expenses, fees or sales charge, which would lower performance.The index is unmanaged, not available for investment. Average Annual Total Returns as of October 31, 2013 1 Year Since Inception (3/1/12) Before deducting maximum sales charge Class A¹ 6.53% 5.18% After deducting maximum sales charge Class A¹ 1.72% 2.33% S&P 500® Index 27.18% 18.39% 1 Maximum sales charge for Class A shares is 4.50%.No deferred sales charge will be imposed on any purchases. The performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current Performance may be lower or higher than the performance information quoted.The most recent month end performance may be obtained by calling (888) 558-5851 or visiting www.europacificfunds.com. Gross and net expense ratios for Class A shares are 6.42% and 1.29% respectively, which are the amounts stated in the current prospectus as of the date of this report.The Fund’s Advisor has contractually agreed to waive its fees and/or absorb expenses.In the absence of such waivers, the Fund’s returns would have been lower.The contractual fee waivers are in effect through March 1, 2014. Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns.Shares redeemed within 30 days of purchase will be charged 2.00% redemption fee. 16 EuroPac International Value Fund SCHEDULE OF INVESTMENTS As of October 31, 2013 Number of Shares Value COMMON STOCKS – 91.7% AUSTRALIA – 7.5% BHP Billiton Ltd. $ CFS Retail Property Trust - REIT Newcrest Mining Ltd. Origin Energy Ltd. Woolworths Ltd. BRAZIL – 4.8% Cia Energetica de Minas Gerais - ADR Telefonica Brasil S.A. - ADR CANADA – 14.9% Alamos Gold, Inc. ARC Resources Ltd. Barrick Gold Corp. Goldcorp, Inc. Kinross Gold Corp. Major Drilling Group International, Inc. Peyto Exploration & Development Corp. Precision Drilling Corp. Yamana Gold, Inc. (Canada) CHILE – 1.2% Aguas Andinas S.A. - A Shares CHINA – 0.7% China Shenhua Energy Co., Ltd. - H Shares COLOMBIA – 1.6% Pacific Rubiales Energy Corp. FINLAND – 3.4% Fortum OYJ GERMANY – 2.8% Metro A.G. HONG KONG – 1.1% China Mobile Ltd. INDIA – 1.4% ICICI Bank Ltd. - ADR JAPAN – 11.5% Asahi Group Holdings Ltd. Isuzu Motors Ltd. ITOCHU Corp. JGC Corp. 17 EuroPac International Value Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2013 Number of Shares Value COMMON STOCKS (Continued) JAPAN (Continued) SCSK Corp. $ MALAYSIA – 2.3% Malayan Banking Bhd NETHERLANDS – 3.2% Royal Dutch Shell PLC - A Shares NEW ZEALAND – 4.0% Kiwi Income Property Trust - REIT Telecom Corp. of New Zealand Ltd. NORWAY – 11.0% Atea ASA Fred Olsen Energy ASA Leroey Seafood Group ASA Marine Harvest ASA Statoil ASA Telenor ASA Yara International ASA SINGAPORE – 7.7% Ascendas India Trust Golden Agri-Resources Ltd. Singapore Telecommunications Ltd. SWEDEN – 1.8% Saab A.B. - B Shares SWITZERLAND – 3.9% Nestle S.A. Syngenta A.G. Valora Holding A.G. THAILAND – 4.2% PTT PCL Thai Beverage PCL UNITED KINGDOM – 2.7% AstraZeneca PLC - ADR 18 EuroPac International Value Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2013 Number of Shares Value COMMON STOCKS (Continued) UNITED KINGDOM (Continued) Tesco PLC $ TOTAL COMMON STOCKS (Cost $73,806,551) Principal Amount SHORT-TERM INVESTMENTS – 8.2% $ UMB Money Market Fiduciary, 0.010%1 TOTAL SHORT-TERM INVESTMENTS (Cost $6,901,354) TOTAL INVESTMENTS – 99.9% (Cost $80,707,905) Other Assets in Excess of Liabilities – 0.1% TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt PCL – Public Company Limited PLC – Public Limited Company REIT – Real Estate Investment Trust 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 19 EuroPac International Value Fund SUMMARY OF INVESTMENTS As of October 31, 2013 Security Type/Sector Percent of Total Net Assets Common Stocks Consumer, Non-cyclical 18.6% Energy 15.6% Basic Materials 15.4% Communications 14.6% Utilities 7.9% Financial 7.9% Consumer, Cyclical 7.4% Industrial 2.8% Technology 1.5% Total Common Stocks 91.7% Short-Term Investments 8.2% Total Investments 99.9% Other Assets in Excess of Liabilities 0.1% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 20 EuroPac International Bond Fund SCHEDULE OF INVESTMENTS As of October 31, 2013 Principal Amount6 Value FIXED INCOME SECURITIES – 92.5% AUSTRALIA – 12.2% Australia Pacific Airports Melbourne Pty. Ltd. 7.000%, 8/25/2016 $ CFS Retail Property Trust 5.075%, 8/21/20141 Queensland Treasury Corp. 6.000 %, 6/14/2021 5.750 %, 7/22/2024 Telstra Corp. Ltd. 7.750%, 7/15/2020 BRAZIL – 0.6% Brazilian Government International Bond 12.500%, 1/5/2016 CANADA – 4.5% Baytex Energy Corp. 6.625%, 7/19/20222 Ontario Electricity Financial Corp. 8.900%, 8/18/2022 Province of Ontario Canada 1.900%, 9/8/2017 Sherritt International Corp. 7.750%, 10/15/20152 CAYMAN ISLANDS – 2.5% AmBev International Finance Co., Ltd. 9.500%, 7/24/2017 CHILE – 6.9% Banco Santander Chile 6.750%, 6/1/2016 Bonos del Banco Central de Chile en Pesos 6.000 %, 1/1/2014 6.000 %, 3/1/2022 Sociedad Quimica y Minera de Chile S.A. 5.500%, 4/1/20142 Telefonica Moviles Chile S.A. 6.300%, 11/15/2016 FINLAND – 3.0% Amer Sports OYJ 3.959%, 4/13/20163 21 EuroPac International Bond Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2013 Principal Amount6 Value FIXED INCOME SECURITIES (Continued) FINLAND (Continued) Nordic Investment Bank 4.125%, 3/19/2020 $ GERMANY – 4.4% KFW 5.000 %, 5/22/2019 3.500 %, 1/22/2021 INDIA – 1.4% ICICI Bank Ltd. 7.250%, 8/29/20492, 3 MALAYSIA – 4.5% Malaysia Government Bond 3.434 %, 8/15/2014 4.160 %, 7/15/2021 MEXICO – 6.2% America Movil S.A.B. de C.V. 9.000%, 1/15/2016 Mexican Bonos 5.000%, 6/15/2017 TV Azteca S.A.B. de C.V. 7.625%, 9/18/20202 NEW ZEALAND – 11.3% Fletcher Building Industries Ltd. 9.000%, 5/15/2014 Fletcher Building Ltd. 8.500%, 3/15/2015 New Zealand Local Government Funding Agency 5.000%, 3/15/2019 TCNZ Finance Ltd. 5.250%, 10/25/2019 Transpower Finance Ltd. 7.190%, 11/12/2019 NORWAY – 9.0% Austevoll Seafood ASA 5.780%, 10/15/20183 22 EuroPac International Bond Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2013 Principal Amount6 Value FIXED INCOME SECURITIES (Continued) NORWAY (Continued) City of Oslo Norway 4.650%, 11/10/2016 $ Eksportfinans ASA 2.875%, 11/16/2016 Fred Olsen Energy A.S.A. 5.960%, 5/12/20163 Kommunalbanken AS 2.875%, 5/16/2017 Marine Harvest ASA 5.230%, 3/12/20182, 3 Odfjell S.E. 6.470%, 12/4/20133 PERU – 2.4% Peruvian Government International Bond 7.840%, 8/12/2020 POLAND – 3.2% Poland Government Bond 2.710 %, 1/25/20173 2.710 %, 1/25/20183 3.750 %, 4/25/2018 RUSSIA – 2.0% Russian Federal Bond - OFZ 7.350%, 1/20/2016 SINGAPORE – 6.4% CapitaLand Ltd. 2.100%, 11/15/20161 Genting Singapore PLC 5.125%, 3/29/20492, 3 Keppel Corp. Ltd. 3.800%, 4/23/20272, 3 StarHub Ltd. 3.080%, 9/12/2022 SWEDEN – 6.2% City of Stockholm Sweden 3.000%, 4/3/2017 Kommuninvest I Sverige 4.000%, 8/12/2017 23 EuroPac International Bond Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2013 Principal Amount6 Value FIXED INCOME SECURITIES (Continued) SWEDEN (Continued) Svensk Exportkredit A.B. 3.900%, 9/16/2016 $ Tele2 A.B. 4.875%, 5/15/2017 West Air Europe A.B. 8.000%, 5/8/20182 SWITZERLAND – 2.8% OC Oerlikon Corp. A.G. 4.250%, 7/13/2016 Valora Holding A.G. 4.000%, 4/29/20492, 3 UNITED KINGDOM – 1.8% IGAS Energy PLC 10.000%, 3/22/20182 UNITED STATES – 1.2% Allied Nevada Gold Corp. 8.750 %, 6/1/20192, 4 8.750 %, 6/1/20192 TOTAL FIXED INCOME SECURITIES (Cost $84,497,949) SHORT-TERM INVESTMENTS – 5.3% UMB Money Market Fiduciary, 0.010%5 TOTAL SHORT-TERM INVESTMENTS (Cost $4,639,755) TOTAL INVESTMENTS – 97.8% (Cost $89,137,704) Other Assets in Excess of Liabilities – 2.2% TOTAL NET ASSETS – 100.0% $ PLC – Public Limited Company 1 Convertible security. 2 Callable. 3 Variable, floating or step rate security. 24 EuroPac International Bond Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2013 4 Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities are restricted and may be resold in transactions exempt from registration normally to qualified institutional buyers. 5 The rate is the annualized seven-day yield at period end. 6 Local currency. See accompanying Notes to Financial Statements. 25 EuroPac International Bond Fund SUMMARY OF INVESTMENTS As of October 31, 2013 Security Type/Sector Percent of Total Net Assets Fixed Income Securities Government 43.7% Financial 12.8% Communications 10.3% Consumer, Cyclical 5.8% Consumer, Non-cyclical 4.9% Energy 4.2% Industrial 4.1% Basic Materials 3.2% Diversified 1.8% Utilities 1.7% Total Fixed Income Securities 92.5% Short-Term Investments 5.3% Total Investments 97.8% Other Assets in Excess of Liabilities 2.2% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 26 EuroPac Hard Asset Fund SCHEDULE OF INVESTMENTS As of October 31, 2013 Number of Shares Value COMMON STOCKS – 95.9% AUSTRALIA – 3.6% Newcrest Mining Ltd. $ Santos Ltd. CANADA – 29.7% Agnico Eagle Mines Ltd. Alamos Gold, Inc. ARC Resources Ltd. Barrick Gold Corp. Canadian Oil Sands Ltd. Crescent Point Energy Corp. Endeavour Silver Corp.* Ensign Energy Services, Inc. Freehold Royalties Ltd. Goldcorp, Inc. IAMGOLD Corp. Kinross Gold Corp. Major Drilling Group International, Inc. Pan American Silver Corp. Peyto Exploration & Development Corp. Potash Corp. of Saskatchewan, Inc. Precision Drilling Corp. Silver Wheaton Corp. Yamana Gold, Inc. CHINA – 4.9% China BlueChemical Ltd. - Class H China Shenhua Energy Co., Ltd. - H Shares CNOOC Ltd. - ADR Yanzhou Coal Mining Co., Ltd. - Class H COLOMBIA – 1.3% Pacific Rubiales Energy Corp. INDONESIA – 2.6% Harum Energy Tbk P.T. NORWAY – 10.7% Det Norske Oljeselskap ASA* Fred Olsen Energy ASA Leroey Seafood Group ASA Statoil ASA 27 EuroPac Hard Asset Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2013 Number of Shares Value COMMON STOCKS (Continued) NORWAY (Continued) Yara International ASA $ SINGAPORE – 4.0% First Resources Ltd. Golden Agri-Resources Ltd. SWITZERLAND – 24.1% Syngenta A.G. ZKB Gold - Class A - ETF* ZKB Silver - ETF* THAILAND – 2.2% PTT PCL UNITED STATES – 12.8% Alliance Resource Partners LP American Eagle Energy Corp.* Chesapeake Energy Corp. Monsanto Co. Mosaic Co. Newmont Mining Corp. Peabody Energy Corp. Southwestern Energy Co.* TOTAL COMMON STOCKS (Cost $37,304,984) Principal Amount SHORT-TERM INVESTMENTS – 4.2% $ UMB Money Market Fiduciary, 0.010%1 TOTAL SHORT-TERM INVESTMENTS (Cost $1,373,459) TOTAL INVESTMENTS – 100.1% (Cost $38,678,443) Liabilities in Excess of Other Assets – (0.1)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt ETF – Exchange Traded Fund 28 EuroPac Hard Asset Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2013 LP – Limited Partnership PCL – Public Company Limited * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 29 EuroPac Hard Asset Fund SUMMARY OF INVESTMENTS As of October 31, 2013 Security Type/Sector Percent of Teotal Net Assets Common Stocks Energy 38.1% Basic Materials 27.7% Consumer, Non-cyclical 6.5% Total Common Stocks 72.3% Investment Companies / ETFs 23.6% Short-Term Investments 4.2% Total Investments 100.1% Liabilities in Excess of Other Assets (0.1)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 30 EuroPac Gold Fund SCHEDULE OF INVESTMENTS As of October 31, 2013 Number of Shares Value COMMON STOCKS – 86.5% BASE METALS – 13.8% Altius Minerals Corp. (Canada)*1 $ Bitterroot Resources Ltd. (Canada)1, 2 Bitterroot Resources Ltd. (Canada)*1 Callinan Royalties Corp. Cartier Resources, Inc. (Canada)*1 Evrim Resources Corp. (Canada)*1 Freeport-McMoRan Copper & Gold, Inc. Ivanhoe Mines Ltd. (Canada)*1 Midland Exploration, Inc.* Northern Dynasty Minerals Ltd.* Reservoir Minerals, Inc. (Canada)*1 EXPLORATION & PRODUCTION – 0.7% Sprott Resource Corp. (Canada)1 INVESTMENT MANAGEMENT – 0.6% Golden Prospect Precious Metals Ltd. (Guernsey)*1 OTHER MINED MINERALS – 0.8% Golden Queen Mining Co., Ltd. (Canada)*1 Riverside Resources, Inc. (Canada)*1 PRECIOUS METAL MINING – 70.6% Agnico Eagle Mines Ltd. Allied Nevada Gold Corp.* Almaden Minerals Ltd.* Barrick Gold Corp. Detour Gold Corp. (Canada)*1 DRDGOLD Ltd. - ADR Eldorado Gold Corp. Eurasian Minerals, Inc.* Fortuna Silver Mines, Inc.* Franco-Nevada Corp. (Canada)1 Gold Canyon Resources, Inc. (Canada)1, 2 Gold Royalties Corp. (Canada)*1 Goldcorp, Inc. Kinross Gold Corp. Lara Exploration Ltd. (Canada)*1 31 EuroPac Gold Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2013 Number of Shares Value COMMON STOCKS (Continued) PRECIOUS METAL MINING(Continued) Metals Creek Resources Corp. (Canada)*1 $ Midas Gold Corp.* Miranda Gold Corp. (Canada)*1 Mirasol Resources Ltd. (Canada)*1 Mundoro Capital, Inc. (Canada)*1 New Gold, Inc.* Newmont Mining Corp. Pan American Silver Corp. Randgold Resources Ltd. - ADR Renaissance Gold, Inc.* Royal Gold, Inc. Rubicon Minerals Corp.* Rye Patch Gold Corp. (Canada)*1 Sandstorm Gold Ltd.* Silver Standard Resources, Inc.* Silver Wheaton Corp. Sunridge Gold Corp.* Virginia Mines, Inc. (Canada)*1 Vista Gold Corp.* Yamana Gold, Inc. (Canada)1 TOTAL COMMON STOCKS (Cost $18,213,300) EXCHANGE TRADED FUNDS – 4.5% PRECIOUS METAL MINING – 4.5% Market Vectors Gold Miners ETF Market Vectors Junior Gold Miners ETF Sprott Physical Platinum & Palladium Trust - ETF* ZKB Gold - Class A - ETF (Switzerland)*1 TOTAL EXCHANGE TRADED FUNDS (Cost $982,886) MUTUAL FUNDS – 5.2% PRECIOUS METAL MINING – 5.2% Central Fund of Canada Ltd. - Class A (Canada)1 Central GoldTrust* Sprott Physical Silver Trust* TOTAL MUTUAL FUNDS (Cost $1,028,523) 32 EuroPac Gold Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2013 Number of Contracts Value PURCHASED OPTIONS CONTRACTS – 1.3% CALL OPTIONS – 1.3% Agnico Eagle Mines Ltd. 60 Exercise Price: $33, Expiration Date: January 17, 2015* $ Barrick Gold Corp. Exercise Price: $25, Expiration Date: January 17, 2015* Goldcorp, Inc. 50 Exercise Price: $30, Expiration Date: January 16, 2016* 40 Exercise Price: $40, Expiration Date: January 17, 2015* New Gold, Inc. Exercise Price: $10, Expiration Date: January 17, 2015* Newmont Mining Corp. 80 Exercise Price: $38, Expiration Date: January 17, 2015* Pan American Silver Corp. Exercise Price: $11, Expiration Date: April 19, 2014* Exercise Price: $12, Expiration Date: April 19, 2014* Exercise Price: $13, Expiration Date: January 17, 2015* 50 Exercise Price: $17, Expiration Date: January 17, 2015* Exercise Price: $12, Expiration Date: January 16, 2016* Exercise Price: $15, Expiration Date: January 16, 2016* Royal Gold, Inc. 40 Exercise Price: $63, Expiration Date: January 17, 2015* 40 Exercise Price: $73, Expiration Date: January 17, 2015* 30 Exercise Price: $75, Expiration Date: January 16, 2016* Yamana Gold, Inc. (Canada) 70 Exercise Price: $12, Expiration Date: January 16, 2016*1 Exercise Price: $15, Expiration Date: January 16, 2016*1 TOTAL PURCHASED OPTIONS CONTRACTS (Cost $312,834) Principal Amount SHORT-TERM INVESTMENTS – 3.9% $ UMB Money Market Fiduciary, 0.010%3 TOTAL SHORT-TERM INVESTMENTS (Cost $759,961) WARRANTS – 0.1% BASE METALS – 0.0% Bitterroot Resources Ltd. (Canada)1 — PRECIOUS METAL MINING – 0.1% Franco-Nevada Corp. (Canada) Strike Price $75.00 (Canadian Dollars), Expiration Date 6/16/17*1 33 EuroPac Gold Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2013 Number of Shares Value WARRANTS (Continued) PRECIOUS METAL MINING(Continued) Gold Canyon Resources, Inc. $ — TOTAL WARRANTS (Cost $25,593) TOTAL INVESTMENTS – 101.5% (Cost $21,323,097) Liabilities in Excess of Other Assets – (1.5)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt ETF – Exchange Traded Fund * Non-income producing security. 1 Foreign security denominated in U.S. dollars. 2 Illiquid Security. Security exempt from registration under Rule 144A of the Securities Act of 1933, as amended, or otherwise restricted. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security fair valued under direction of the Board of Trustees. The aggregate value of such investments is 0.80% of net assets. 3 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 34 EuroPac Gold Fund SUMMARY OF INVESTMENTS As of October 31, 2013 Security Type/Sector Percent of Total Net Assets Common Stocks Precious Metal Mining 70.6% Base Metals 13.8% Other Mined Minerals 0.8% Exploration & Production 0.7% Investment Management 0.6% Total Common Stocks 86.5% Mutual Funds 5.2% Exchange Traded Funds 4.5% Short-Term Investments 3.9% Purchased Options Contracts 1.3% Warrants 0.1% Total Investments 101.5% Liabilities in Excess of Other Assets (1.5)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 35 EP China Fund SCHEDULE OF INVESTMENTS As of October 31, 2013 Number of Shares Value COMMON STOCKS – 100.1% BASIC MATERIALS – 0.3% China Forestry Holdings Co., Ltd.*1 $ COMMUNICATIONS – 1.6% SINA Corp.* CONSUMER, CYCLICAL – 25.7% Belle International Holdings Ltd. Giordano International Ltd. Gourmet Master Co., Ltd. Great Wall Motor Co., Ltd. - Class H Li Ning Co., Ltd.* Minth Group Ltd. Sa Sa International Holdings Ltd. Sands China Ltd. Shenzhou International Group Holdings Ltd. Skyworth Digital Holdings Ltd. Xinyi Glass Holdings Ltd. CONSUMER, NON-CYCLICAL – 19.6% China Medical System Holdings Ltd. Goodbaby International Holdings Ltd. Hengan International Group Co., Ltd. Lee's Pharmaceutical Holdings Ltd. Nan Liu Enterprise Co., Ltd. Samsonite International S.A. Sihuan Pharmaceutical Holdings Group Ltd. Sino Biopharmaceutical WuXi PharmaTech Cayman, Inc. - ADR* DIVERSIFIED – 6.6% Hutchison Whampoa Ltd. Jardine Matheson Holdings Ltd. Wharf Holdings Ltd. ENERGY – 3.9% Anton Oilfield Services Group CIMC Enric Holdings Ltd. FINANCIAL – 13.9% AIA Group Ltd. BOC Hong Kong Holdings Ltd. 36 EP China Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2013 Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) Hang Lung Properties Ltd. $ Link REIT Standard Chartered PLC Sun Hung Kai Properties Ltd. INDUSTRIAL – 14.3% AAC Technologies Holdings, Inc. Cheung Kong Infrastructure Holdings Ltd. Haitian International Holdings Ltd. Hermes Microvision, Inc. Techtronic Industries Co. TECHNOLOGY – 6.2% Lenovo Group Ltd. MediaTek, Inc. Taiwan Semiconductor Manufacturing Co., Ltd. UTILITIES – 8.0% ENN Energy Holdings Ltd. Guangdong Investment Ltd. Huaneng Power International, Inc. - Class H TOTAL COMMON STOCKS (Cost $30,126,565) Principal Amount SHORT-TERM INVESTMENTS – 0.2% $ UMB Money Market Fiduciary, 0.010%2 TOTAL SHORT-TERM INVESTMENTS (Cost $77,795) TOTAL INVESTMENTS – 100.3% (Cost $30,204,360) Liabilities in Excess of Other Assets – (0.3)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust 37 EP China Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2013 * Non-income producing security. 1 Fair value under procedures established by the Board of Trustees, represents 0.27% of Net Assets. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 38 EP China Fund SUMMARY OF INVESTMENTS As of October 31, 2013 Security Type/Country Percent of Total Net Assets Common Stocks Hong Kong 48.8% China 37.6% Taiwan 9.8% United States 2.0% United Kingdom 1.9% Total Common Stocks 100.1% Short-Term Investments 0.2% Total Investments 100.3% Liabilities in Excess of Other Assets (0.3)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 39 EuroPac Asia Small Companies Fund SCHEDULE OF INVESTMENTS As of October 31, 2013 Number of Shares Value COMMON STOCKS – 99.9% CAMBODIA – 2.7% NagaCorp Ltd. $ CHINA – 7.7% China Pioneer Pharma Holdings Ltd. Haitian International Holdings Ltd. Shenzhou International Group Holdings Ltd. WuXi PharmaTech Cayman, Inc. - ADR* HONG KONG – 7.1% Giordano International Ltd. Sa Sa International Holdings Ltd. Sino Biopharmaceutical Techtronic Industries Co. INDIA – 5.5% Emami Ltd. Glenmark Pharmaceuticals Ltd. Ipca Laboratories Ltd. INDONESIA – 5.4% Media Nusantara Citra Tbk P.T. Tempo Scan Pacific Tbk P.T. Tiga Pilar Sejahtera Food Tbk Ultrajaya Milk Industry & Trading Co. Tbk P.T.* MALAYSIA – 7.7% KPJ Healthcare BHD Media Prima BHD Oldtown BHD Sapurakencana Petroleum BHD* PHILIPPINES – 14.9% Alliance Global Group, Inc. East West Banking Corp.* GT Capital Holdings, Inc. Puregold Price Club, Inc. RFM Corp. Travellers International Hotel Group, Inc. Universal Robina Corp. SINGAPORE – 4.1% Parkway Life Real Estate Investment Trust - REIT 40 EuroPac Asia Small Companies Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2013 Number of Shares Value COMMON STOCKS (Continued) SINGAPORE (Continued) Super Group Ltd. $ SOUTH KOREA – 24.2% Cheil Worldwide, Inc.* CJ E&M Corp.* CJ O Shopping Co., Ltd. Hanssem Co., Ltd. Hotel Shilla Co., Ltd. Kginicis Co., Ltd. Kolao Holdings LS Industrial Systems Co., Ltd. Medy-Tox, Inc. Samkee Automotive Co., Ltd. Suheung Capsule Co., Ltd. Sung Kwang Bend Co., Ltd. Vieworks Co., Ltd. Yuhan Corp. TAIWAN – 13.2% ASPEED Technology, Inc. GeoVision, Inc. Gourmet Master Co., Ltd. Hermes Microvision, Inc. Makalot Industrial Co., Ltd. PharmaEngine, Inc.* Toung Loong Textile Manufacturing THAILAND – 7.4% Jasmine International PCL MC Group PCL Sino Thai Engineering & Construction PCL Thaicom PCL TOTAL COMMON STOCKS (Cost $27,077,079) Principal Amount SHORT-TERM INVESTMENTS – 1.3% $ UMB Money Market Fiduciary, 0.010%1 TOTAL SHORT-TERM INVESTMENTS (Cost $465,803) 41 EuroPac Asia Small Companies Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2013 TOTAL INVESTMENTS – 101.2% (Cost $27,542,882) $ Liabilities in Excess of Other Assets – (1.2)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt PCL – Public Company Limited REIT – Real Estate Investment Trust * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 42 EuroPac Asia Small Companies Fund SUMMARY OF INVESTMENTS As of October 31, 2013 Security Type/Sector Percent of Total Net Assets Common Stocks Consumer, Non-cyclical 32.3% Consumer, Cyclical 26.4% Industrial 14.6% Communications 14.1% Financial 6.3% Energy 2.9% Diversified 2.6% Technology 0.7% Total Common Stocks 99.9% Short-Term Investments 1.3% Total Investments 101.2% Liabilities in Excess of Other Assets (1.2)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 43 EuroPac Latin America Fund SCHEDULE OF INVESTMENTS As of October 31, 2013 Number of Shares Value COMMON STOCKS – 94.1% BELGIUM – 3.2% Anheuser-Busch InBev N.V. - ADR $ BRAZIL – 13.9% Estacio Participacoes S.A. Kroton Educacional S.A. Linx S.A. M Dias Branco S.A. Mahle-Metal Leve S.A. Industria e Comercio Marcopolo S.A. Ultrapar Participacoes S.A. - ADR CHILE – 7.9% Coca-Cola Embonor S.A. - B Shares Forus S.A. SACI Falabella Sonda S.A. COLOMBIA – 6.4% Almacenes Exito S.A. Grupo Nutresa S.A. Pacific Rubiales Energy Corp. MEXICO – 58.5% Alfa S.A.B. de C.V. - A Shares Alpek S.A. de C.V. Alsea S.A.B. de C.V. Arca Continental S.A.B. de C.V. Banregio Grupo Financiero S.A.B. de C.V. Bolsa Mexicana de Valores S.A.B. de C.V. Corp Inmobiliaria Vesta S.A.B. de C.V. Corp Moctezuma S.A.B. de C.V. Credito Real S.A.B. de C.V.* El Puerto de Liverpool S.A.B. de C.V. Fomento Economico Mexicano S.A.B. de C.V. - ADR Gruma S.A.B. de C.V. - B Shares* Grupo Bimbo S.A.B. de C.V. Grupo Financiero Banorte S.A.B. de C.V. - O Shares Grupo Herdez S.A.B. de C.V. Grupo Lala S.A.B. de C.V.* Grupo Sanborns S.A. de C.V. Industrias Bachoco S.A.B. de C.V. Infraestructura Energetica Nova S.A.B. de C.V. Kimberly-Clark de Mexico S.A.B. de C.V. - A Shares 44 EuroPac Latin America Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2013 Number of Shares Value COMMON STOCKS (Continued) MEXICO (Continued) Promotora y Operadora de Infraestructura S.A.B. de C.V.* $ Qualitas Controladora S.A.B. de C.V. TF Administradora Industrial S de R.L. de C.V. PANAMA – 3.1% Copa Holdings S.A. - A Shares PERU – 1.1% Union Andina de Cementos S.A.A. TOTAL COMMON STOCKS (Cost $16,861,773) Principal Amount SHORT-TERM INVESTMENTS – 6.7% $ UMB Money Market Fiduciary, 0.010%1 TOTAL SHORT-TERM INVESTMENTS (Cost $1,309,787) TOTAL INVESTMENTS – 100.8% (Cost $18,171,560) Liabilities in Excess of Other Assets – (0.8)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 45 EuroPac Latin America Fund SUMMARY OF INVESTMENTS As of October 31, 2013 Security Type/Sector Percent of Total Net Assets Common Stocks Consumer, Non-cyclical 37.4% Consumer, Cyclical 20.4% Financial 17.4% Industrial 4.9% Basic Materials 3.6% Utilities 3.3% Diversified 3.2% Technology 2.8% Energy 1.1% Total Common Stocks 94.1% Short-Term Investments 6.7% Total Investments 100.8% Liabilities in Excess of Other Assets (0.8)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 46 EP Strategic US Equity Fund SCHEDULE OF INVESTMENTS As of October 31, 2013 Number of Shares Value COMMON STOCKS – 90.7% BASIC MATERIALS – 10.4% Allied Nevada Gold Corp.* $ Barrick Gold Corp. EI du Pont de Nemours & Co. Goldcorp, Inc. IAMGOLD Corp. Kinross Gold Corp. Newcrest Mining Ltd. Newmont Mining Corp. Yamana Gold, Inc. COMMUNICATIONS – 11.1% AT&T, Inc. CenturyLink, Inc. F5 Networks, Inc.* Google, Inc. - Class A* Juniper Networks, Inc.* CONSUMER, CYCLICAL – 6.7% McDonald's Corp. Wal-Mart Stores, Inc. Wynn Resorts Ltd. Yum! Brands, Inc. CONSUMER, NON-CYCLICAL – 23.4% Abbott Laboratories AbbVie, Inc. Archer-Daniels-Midland Co. Baxter International, Inc. Coca-Cola Co. Johnson & Johnson Kraft Foods Group, Inc. Medtronic, Inc. Merck & Co., Inc. Molson Coors Brewing Co. - Class B Mondelez International, Inc. - Class A Pfizer, Inc. Philip Morris International, Inc. Procter & Gamble Co. Stryker Corp. 47 EP Strategic US Equity Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2013 Number of Shares Value COMMON STOCKS (Continued) ENERGY – 8.9% American Eagle Energy Corp.* $ Chevron Corp. Exxon Mobil Corp. National Oilwell Varco, Inc. Occidental Petroleum Corp. Schlumberger Ltd. INDUSTRIAL – 4.3% Cummins, Inc. Joy Global, Inc. Raytheon Co. TECHNOLOGY – 17.2% Activision Blizzard, Inc. Apple, Inc. Broadcom Corp. - Class A EMC Corp. Microsoft Corp. NetApp, Inc. QUALCOMM, Inc. UTILITIES – 8.7% American Electric Power Co., Inc. Duke Energy Corp. Edison International PG&E Corp. Portland General Electric Co. Southern Co. TOTAL COMMON STOCKS (Cost $14,154,219) Principal Amount SHORT-TERM INVESTMENTS – 11.4% $ UMB Money Market Fiduciary, 0.010%1 TOTAL SHORT-TERM INVESTMENTS (Cost $1,835,699) 48 EP Strategic US Equity Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2013 TOTAL INVESTMENTS – 102.1% (Cost $15,989,918) $ Liabilities in Excess of Other Assets – (2.1)% ) TOTAL NET ASSETS – 100.0% $ * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 49 EP Strategic US Equity Fund SUMMARY OF INVESTMENTS As of October 31, 2013 Security Type/Sector Percent of Total Net Assets Common Stocks Consumer, Non-cyclical 23.4% Technology 17.2% Communications 11.1% Basic Materials 10.4% Energy 8.9% Utilities 8.7% Consumer, Cyclical 6.7% Industrial 4.3% Total Common Stocks 90.7% Short-Term Investments 11.4% Total Investments 102.1% Liabilities in Excess of Other Assets (2.1)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 50 STATEMENTS OF ASSETS AND LIABILITIES As of October 31, 2013 EuroPac International EuroPac International EuroPac Hard EuroPac Gold Value Fund Bond Fund Asset Fund Fund Assets: Investments, at cost $ Purchased options, at cost - - - Foreign currency, at cost - - Investments, at value $ Purchased options, at value - - - Foreign currency, at value - - Receivables: Investment securities sold - Fund shares sold Dividends and interest Due from Advisor - Prepaid expenses Prepaid offering costs - - - Total assets Liabilities: Payables: Investment securities purchased - - - Fund shares redeemed - Advisory fees - Distribution fees - Class A (Note 8) Shareholder Servicing fees (Note 7) Transfer agent fees and expenses Fund accounting fees Administration fees Auditing fees Custody fees Trustees' fees and expenses Chief Compliance Officer fees Offering costs - Advisor - - - Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment income (loss) ) - ) Accumulated net realized gain (loss) on investments, written options and foreign currency transactions ) ) ) Net unrealized appreciation/depreciation on: Investments ) ) ) Purchased options - - - ) Foreign currency translations 56 ) Net Assets $ Maximum Offering Price per Share: Class A Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price per share $ Maximum sales charge (4.50% of offering price)* Maximum public offering price $ Class I Shares: Net assets applicable to shares outstanding $ $ $ $
